     1   JULIAN HAMMOND (SBN 268489)
         jhammond@hammondlawpc.com
     2   POLINA BRANDLER (SBN 269086)
         pbrandler@hammondlawpc.com
     3   ARI CHERNIAK (SBN 290071)
         acherniak@hammondlaw.com
     4   HAMMONDLAW, P.C.
         1829 Reisterstown Rd. Suite 410
     5   Baltimore, MD 21208
         Tel: (310) 601-6766
     6   Fax: (310) 295-2385

     7
         Attorneys for Plaintiff and Putative Class
     8

     9

    10

    11

    12

    13
                                     UNITED STATES DISTRICT COURT
    14                              NORTHERN DISTRICT OF CALIFORNIA
    15
         LA TOIYA MORRISON, individually and on           Case No.: 4:19-cv-2855-HSG
    16   behalf of all others similarly situated,
                                                          ORDER GRANTING PLAINTIFF’S
    17          Plaintiff,                                ADMINISTRATIVE MOTION FOR
                                                          LEAVE TO APPEAR BY TELEPHONE
    18          vs.                                       AT THE AUGUST 27, 2019 INITIAL
                                                          CASE MANAGEMENT CONFERENCE
    19   AMERICAN NATIONAL RED CROSS, a
         Congressional Charter Corporation,
    20
                Defendant.
    21

    22

    23

    24

    25

    26

    27

    28
                                                      1
             ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE – CASE NO. 4:19-CV-2855-HSG

     1
                                                 ORDER
     2
                Having considered Plaintiff’s administrative motion for leave to appear telephonically at the
     3
         Initial Case Management Conference, and good cause appearing, the Court grants Plaintiff’s motion.
     4
         Plaintiff’s counsel Julian Hammond may appear by telephone at the Initial Case Management
     5
         Conference scheduled for August 27, 2019 at 2:00 p.m. Counsel shall contact CourtCall at (866)
     6
         582-6878 to make arrangements for the telephonic appearance.
     7
                IT IS SO ORDERED.
     8

     9

    10
           8/14/2019
    11   DATED                                                      HON. HAYWOOD S. GILLIAM, JR.
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                           2
             ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE – CASE NO. 4:19-CV-2855-HSG

